IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :     NO. 683
                                            :
REVIEW AND VACATUR OF LOCAL                 :     SUPREME COURT RULES DOCKET
ORPHANS’ COURT RULES                        :
                                            :
                                            :


                                         ORDER

PER CURIAM

     AND NOW, this 1st day of December, 2015, upon the recommendation of the
Orphans' Court Procedural Rules Committee:

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) The continued necessity of existing local orphans’ court rules as of
            September 1, 2016 shall be reviewed by the President Judge or his or her
            designee in light of the Order of this Court, see No. 682 Supreme Court Rules
            Docket (December 1, 2015), rescinding and replacing Rules 1.1 through 13.3,
            and 17, and amending Rules 14.1 through 16.12 of the Pennsylvania
            Orphans’ Court Rules.

         2) A local orphans’ court rule deemed necessary shall be submitted to the
            Orphans’ Court Procedural Rules Committee no later than June 1, 2016 for
            review in accordance with Pa.O.C. Rule 1.5.

         3) A local orphans’ court rule not adopted in accordance with Pa.O.C. Rule 1.5
            shall be vacated effective September 1, 2016.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b) and
shall be effective immediately.